Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (CN106023890).
Regarding claim 1, Tong discloses a sensor (Fig. 1, Abstract of CN106023890) for detecting a temperature, comprising:
a switch circuit (switching transistor Tsw); 
a charge/discharge circuit (capacitor C1) connected to the switch circuit, and configured to be charged and discharged under control of the switch circuit; 

an oscillation circuit (INV1-INV5 and feedback loop: “ring oscillator”) connected to the switch circuit and the charge/discharge circuit, and configured to generate, under action of the charge/discharge circuit, an oscillation signal for controlling the switch circuit, wherein an oscillation frequency of the oscillation signal is dependent on the charge/discharge period and thus indicates the temperature of the sensing circuit.  
Regarding claim 2, Fig 1 shows wherein the switch circuit (Tsw) has an input terminal (Source), an output terminal (Drain) and a control terminal (Gate), the input terminal of the switch circuit is connected to a power supply (VDD), the output terminal of the switch circuit is connected to a first terminal (A) of the charge/discharge circuit (C1), a first terminal (A) of the sensing circuit (Tsen) and an input terminal (A) of the oscillation circuit, and a control terminal (Gate) of the switch circuit (Tsw) is connected to an output terminal (B) of the oscillation circuit.
Regarding claim 4, Fig. 1 shows wherein the oscillation circuit has an input terminal and an output terminal, the input terminal of the oscillation 
Regarding claim 5, Fig 1 shows wherein the oscillation circuit comprises an odd number (five) of inverters connected in series.  
Regarding claim 14, Tong implies a display apparatus (“temperature of display panel”) comprising the sensor.
Regarding claim 15, Tong discloses a method for adjusting a driving voltage of a transistor (Tsen), comprising:
determining a temperature using the sensor; 
determining an offset (subthreshold bias voltage) of a threshold voltage of the transistor according to the temperature; and adjusting the driving voltage of the transistor according to the offset,
wherein the driving voltage is at least one of a turn-on voltage and/or a turn-off voltage.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong.
Regarding claim 3, Tong discloses wherein the switch circuit however, Tong does not explicitly disclose the switch circuit at least comprises a thin film transistor.  As well known in the art, such thin film transistor is used in many applications and therefore it would have been obvious to one of ordinary skill in the art to modify the switch circuit to a thin film transistor because such a modification would have been a mere substitution of art recognized equivalent transistor.
Regarding claim 6, Fig 1 shows five inverters except the inverters are made of thin film transistors.  As well known in the art, such thin film transistor is used in many applications and therefore it would have been obvious to one of ordinary skill in the art to modify the inverters to thin film transistors because such a modification would have been a mere substitution of art recognized equivalent transistors.
Regarding claim 7, Fig 1 shows wherein the charge/discharge circuit has a first terminal and a second terminal, the first terminal of the charge/discharge circuit is connected to the output terminal of the switch circuit, the input terminal of the oscillation circuit, and the first terminal of 
It is well known in the art, a charge/discharge circuit being connected to ground or VDD is interchangeable and therefore it would have been obvious to one of ordinary skill in the art to modify the circuit so as to connect to the ground because such a modification would have been a mere routine electrical circuitry design choice.
Regarding claim 8, Fig 1 shows wherein the charge/discharge circuit at least comprises a capacitor (C1).  
Regarding claim 9, Fig 1 shows wherein the sensing circuit has a first terminal, a second terminal and a control terminal, the first terminal of the sensing circuit is connected to the output terminal of the switch circuit, the first terminal of the charge/discharge circuit, and the input terminal of the oscillation circuit, the second terminal of the sensing circuit is connected to the 
Regarding claim 10, Tong discloses the sensing circuit however, Tong does not explicitly disclose the sensing circuit at least comprises a thin film transistor.  As well known in the art, such thin film transistor is used in many applications and therefore it would have been obvious to one of ordinary skill in the art to modify the sensing circuit to a thin film transistor because such a modification would have been a mere substitution of art recognized equivalent transistor.
Regarding claim 11, the modification would perform wherein the predetermined voltage is between a turn-on voltage and a turn-off voltage of the thin film transistor.  
Regarding claim 12, Tong discloses the sensor however does not expressly disclose a frequency detection circuit connected to the output terminal of the oscillation circuit, and configured to detect the oscillation frequency of the oscillation signal so as to determine the temperature.  
As known in the art, a frequency detection circuit is used to determine the temperature and therefore it would have been obvious to one of ordinary skill in the art to include such frequency detection circuit because such a modification would have been a mere intended application.

Regarding claims 18 and 19, Tong implies a display apparatus (“temperature of display panel”) comprising the sensor.
Regarding claim 20, Tong discloses a method for adjusting a driving voltage of a transistor (Tsen), comprising:
determining a temperature using the sensor (Fig 1);
determining an offset (subthreshold bias voltage) of a threshold voltage of the transistor according to the temperature; and 
adjusting the driving voltage of the transistor according to the offset,
wherein the driving voltage is at least one of a turn-on voltage and/or a turn-off voltage.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849